In a negligence action to recover damages for personal injury, etc., the defendant A. J. Bell Co. appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated May 20, 1964, as, in granting plaintiffs’ motion to settle a typewritten transcript of the stenographic minutes of the trial (for the purpose of an appeal to this court from a judgment dismissing the complaint at the close of the ease after a jury trial), authorized the abridgement of the transcript by omitting the medical testimony of the doctor. Order, insofar as appealed from, reversed, without costs; plaintiffs’ motion insofar as it seeks such abridgement of the transcript denied; and transcript directed to be settled by including therein all the testimony adduced at the trial (see Ferry v. Tauro, 21 A D 2d 804, and cases therein cited). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.